1                               UNITED STATES DISTRICT COURT

2                                      DISTRICT OF NEVADA

3
         VICTOR TAGLE,                                 Case No. 2:18-cv-01031-GMN-VCF
4
                                          Plaintiff,                  ORDER
5             v.

6        CORRCTIONS CORPORATION OF
         AMERICA et al.,
7
                                      Defendants.
8

9    I.      DISCUSSION

10           Plaintiff is a prisoner proceeding pro se. Plaintiff has submitted a document

11   entitled “tort action” and an application to proceed in forma pauperis. (ECF Nos. 1, 1-1).

12   However, on at least three (3) occasions, the Court has dismissed civil actions
     commenced by Plaintiff while in detention as malicious or for failure to state a claim upon
13
     which any relief may be granted.1
14
             Pursuant to 28 U.S.C. § 1915(g), “if [a] prisoner has, on 3 or more prior occasions,
15
     while incarcerated or detained in any facility, brought an action or appeal in a court of the
16
     United States that was dismissed on the grounds that it is frivolous, malicious, or fails to
17
     state a claim upon which relief may be granted,” he may not proceed in forma pauperis
18
     and, instead, must pay the full $400.00 filing fee in advance unless he is “under imminent
19
     danger of serious physical injury.” 28 U.S.C. § 1915(g).
20
             In his “tort action,” Plaintiff sues various Nevada Department of Corrections
21
     (“NDOC”) employees, Core Civic employees, and deputy attorney generals for various
22
     actions that appear to take place at both NDOC facilities and at the Saguaro Correctional
23

24

25   1
       See Tagle v. State of Nevada et al, 2:15-cv-02083-RCJ-GWF (dismissed for failure to
     state a claim); Tagle v. State of Nevada et al, 2:15-cv-02358-MMD-PAL (dismissed for
26   maliciousness and failure to state a claim); and Tagle v. State of Nevada et al, 2:16-cv-
     00852-JAD-VCF (dismissed for maliciousness and failure to state a claim). The Ninth
27
     Circuit Court of Appeals has affirmed Plaintiff’s three-strikes status. See Tagle v. Core
28   Civic America et al., 2:18-cv-00544-JAD-NJK at ECF No. 31. The Court takes judicial
     notice of its prior records in the above matters.
                                                   1
1    Center in Eloy, Arizona.2 (See generally ECF No. 1-1). However, after reviewing these
2    allegations, the Court finds that the allegations fail to plausibly allege that Plaintiff is in

3    imminent danger of serious physical injury. See Andrews v. Cervantes, 493 F.3d 1047,

4    1055 (9th Cir. 2007) (holding that the exception to § 1915(g) applies if the complaint

5    makes a plausible allegation that the prisoner faced imminent danger of serious physical

6    injury at the time of filing). As such, Plaintiff must pre-pay the $400.00 filing fee in full.

7           The Court further notes that, to the extent that Plaintiff seeks to sue the employees
     of the Saguaro Correctional Center for actions taking place in Arizona, Plaintiff should
8
     sue those individuals in the United States District Court for the District of Arizona.3
9
     II.    CONCLUSION
10
            For the foregoing reasons, it is ordered that Plaintiff’s application to proceed in
11
     forma pauperis (ECF No. 1) is denied.
12
            It is further ordered that this action will be dismissed without prejudice unless
13
     Plaintiff pays the $400.00 filing fee in full within thirty (30) days from the date of this order.
14
            It is further ordered that the Clerk of the Court shall send Plaintiff two copies of this
15
     order. Plaintiff shall make the necessary arrangements to have one copy of this order
16
     attached to the check paying the filing fee.
17
     ///
18
     ///
19   ///
20   ///
21
     2
       Plaintiff is a prisoner in the custody of the NDOC who is being housed at a private prison
22   in Arizona.
23   3
      Pursuant to 28 U.S.C. § 1391(b), a plaintiff may bring an action in:
24         (1) a judicial district in which any defendant resides, if all defendants are
           residents of the State in which the district is located; (2) a judicial district in
25         which a substantial part of the events or omissions giving rise to the claim
           occurred, or a substantial part of property that is the subject of the action is
26         situated; or (3) if there is no district in which an action may otherwise be
           brought as provided in this section, any judicial district in which any
27
           defendant is subject to the court’s personal jurisdiction with respect to such
28         action.
     28 U.S.C. § 1391(b)(1)-(3).
                                                    2
1           It is further ordered that the Clerk of the Court shall retain the “tort action” (ECF
2    No. 1-1) but shall not file the document until the matter of the filing fee is resolved.

3

4                       26
            DATED THIS _____ day of December 2018.
5

6                                                       Gloria M. Navarro, Chief Judge
                                                        United States District Court
7

8

9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                   3
